UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4171


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMUEL MICHAEL FINCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:14-cr-00025-D-1)


Submitted:   November 30, 2015            Decided:   December 7, 2015


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Dowling, BROOKS, PIERCE, MCLENDON, HUMPHREY &
LEONARD,   L.L.P.,   Raleigh,   North   Carolina,   for   Appellant.
Thomas G.    Walker,   United    States   Attorney,    Jennifer   P.
May-Parker,    C.  Michael   Anderson,   Assistant   United   States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Samuel Michael Finch pled guilty pursuant to a written plea

agreement to one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g) (2012).                            The district

court        imposed    an     upward     departure        sentence    of     72-months’

imprisonment.          Finch appeals, arguing that his sentence was both

procedurally          and    substantively         unreasonable.     For    the   reasons

that follow, we affirm.

        We    review    a     sentence       imposed   by    a    district    court    for

reasonableness,             applying     a     deferential        abuse-of-discretion

standard.           United States v. Rivera–Santana, 668 F.3d 95, 100

(4th Cir. 2012).              The first step in our review requires us to

ensure       that     the    district     court      did    not   commit     significant

procedural error, such as improperly calculating the Sentencing

Guidelines range, failing to consider the factors listed in 18

U.S.C. § 3553(a) (2012), or failing to adequately explain the

sentence.        United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).           We     then     review        the     sentence      for     substantive

reasonableness,             taking     into    account      the    totality       of   the

circumstances.              United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).




                                               2
     Finch       contends     that        the       court    erred           procedurally    in

departing    upward        based     on     an       inadequate          criminal       history

category because the court failed to use an incremental approach

as set forth in United States v. Rusher, 966 F.2d 868, 884–85

(4th Cir. 1992), and departed directly from a category III to

category V criminal history.                A sentencing court, however, “is

under no obligation to incant the specific language used in the

guidelines, or go through a ritualistic exercise in which it

mechanically discusses each criminal history category or offense

level it rejects en route to the category or offense level that

it   selects.”        Rivera–Santana, 668 F.3d        at     104    (internal

quotation marks omitted).             The district court observed that it

was required to proceed in incremental fashion and explicitly

rejected    Finch’s    request       for        a   category       IV    criminal       history

category.    As such, we discern no procedural error.

     In    any    event,    any    procedural          error   is        harmless      if   “the

upward variance based on the § 3553(a) factors justified the

sentence imposed.”          Id. at 104.             After addressing the relevant

§ 3553(a) factors, the district court stated that, even if it

had departed in error, it would have imposed the same term of

imprisonment as a variance sentence.                      Because the district court

expressly noted that it would have imposed the same sentence

under a variance, any procedural error was harmless so long as

the sentence imposed was substantively reasonable.                                   See United

                                                3
States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir.), cert.

denied, 135 S. Ct. 305, 384 (2014).

       A sentencing court must “impose a sentence sufficient, but

not    greater      than    necessary,     to    comply    with    the     purposes       set

forth in [§ 3553(a)(2)].”                18 U.S.C. § 3553(a).            In determining

whether      a    variance    sentence      is    reasonable,      we    must     consider

whether      the    degree    of    variance      is   supported     by     the    court’s

justification, with a larger variance requiring more substantial

justification.          United States v. Diosdado–Star, 630 F.3d 359,

366 (4th Cir. 2011).           We will, however, affirm if “the § 3553(a)

factors, on the whole, justified the sentence” imposed.                                Id. at

367 (internal quotation marks omitted).                    “Even if we would have

reached      a    different    sentencing        result   on   our      own,     this    fact

alone    is       insufficient      to    justify      reversal    of      the    district

court.”          United States v. Pauley, 511 F.3d 468, 474 (4th Cir.

2007).

       The       district   court    adequately        explained     its    sentence       by

reference to the 18 U.S.C. § 3553(a) factors, which the court

expressly considered.              United States v. Grubbs, 585 F.3d 793,

804 (4th Cir. 2009).           The court concluded that, although several

factors weighed in Finch’s favor, ultimately the seriousness of

the crime, Finch’s past criminal history, and high likelihood of

recidivism warranted a longer sentence.                   The court reasoned that

such     a    sentence       was    needed       for    deterrence,        for     a     just

                                             4
punishment,       to    protect    the   community.          In   light   of    those

factors, the court found that a 72-month sentence was adequate

but    not   greater     than     necessary      to   accomplish    the   goals    of

sentencing set out in § 3553(a).

       The district court considered arguments from the parties,

listened     to   Finch,    and    explained      its   sentence,     specifically

addressing        various        § 3553(a)        factors.           Under      these

circumstances, we cannot conclude that the district court abused

its discretion, and we find that the sentence was substantively

reasonable.

       Accordingly, we affirm Finch’s sentence. We dispense with

oral    argument       because    the    facts    and   legal     contentions     are

adequately    presented      in    the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           5